On December 24, 1982, the plaintiff, an outpatient at Coney Island Hospital (hereinafter CIH), fell as she attempted to exit the hospital through a doorway to the side of the hospital’s main entrance. The plaintiff, who was 82 years of age at the time of the accident, sustained injuries to her left ankle and foot as a result of the fall. Immediately following the accident, the plaintiff was taken to the emergency room of CIH where she was examined, X-rayed, and diagnosed as having suffered a sprain to the left ankle. The attending physician bandaged the plaintiff’s leg and ankle and instructed her to soak the area in warm water and perform exercises that would assist in the healing process. The plaintiff followed the physician’s instructions but her condition worsened.
On January 11, 1982, the plaintiff returned to CIH where it was determined that she had suffered a fractured left foot.
Thereafter, the plaintiff commenced the instant action asserting causes of action sounding in both negligence and medical malpractice. Following a trial, the jury found that the defendants were negligent in maintaining a defectively de*596signed exit door which was the proximate cause of the plaintiffs injuries. In addition, the jury concluded that the defendants’ failure to diagnose the fractures in the plaintiffs foot was a deviation from accepted medical practice and was a proximate cause of her subsequent injuries and damages. The jury awarded the plaintiff $1,000,000 in damages.
Based upon our review of the record, we find the verdict was excessive to the extent indicated.
We have reviewed the defendants’ remaining contentions and find them to be without merit. Lawrence, J. P., Kunzeman, Eiber and Balletta, JJ., concur.